—In an action to recover damages for personal injuries, etc., the defendants Ryders TRS, Inc., and James Galicia, and the defendant Edmundo Espinal separately appeal from an order of the Supreme Court, Queens County (Price, J.), dated November 9, 2000, which denied their respective motions for summary judgment dismissing the complaint insofar as asserted against them on the ground that the injured plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with one bill of costs payable by the appellants appearing separately and filing separate briefs.
The appellants failed to meet their initial burden of establishing their entitlement to judgment as a matter of law by demonstrating that the injured plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) (see, Chaplin v Taylor, 273 AD2d 188; Mariaca-Olmos v Mizrhy, 226 AD2d 437; Flanagan v Hoeg, 212 AD2d 756). Under these circumstances, we need not consider whether the plaintiffs’ papers were sufficient to raise a triable issue of fact (see, Chaplain v Taylor, supra; Mariaca-Olmos v Mizrhy, supra). Santucci, J. P., Florio, H. Miller and Cozier, JJ., concur.